Citation Nr: 0508215	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of osteotomy and bunion removal 
of the left foot.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of osteotomy and bunion removal 
of the right foot.  

3.  Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).

4.  Entitlement to an effective date, prior to August 28, 
1998, for a grant of service connection for residuals of 
osteotomy and bunion removal of the left foot and the right 
foot based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In September 2002 the RO granted service connection for 
residuals of osteotomy and bunion removal of the left foot 
and the right foot with assignment of an initial 10 percent 
evaluation for each foot from August 28, 1998, the date of 
claim.  

In November 2004, the veteran testified at a Board hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran did not appeal the October 14, 1970, rating 
decision wherein the RO denied entitlement to service 
connection for a variously diagnosed disability of the feet. 

2.  The RO received the veteran's application to reopen his 
claim for service connection for a disability of the feet on 
August 28, 1998.

3.  In September 2002 the RO granted service connection for 
residuals of osteotomy and bunion removal of the left foot 
and the right foot effective August 28, 1998; there was no 
earlier pending claim for service connection.

4.  The rating decision of October 14, 1970, wherein the RO 
denied entitlement to service connection for a variously 
diagnosed disability of the feet did not contain any kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; the rating decision 
constituted a valid exercise in rating judgment and 
interpretation of the evidence of record. 

5.  On a facts found basis, the limitation of function from 
pain, limited motion and interference with ambulation more 
nearly approximate severe disability of the left foot.

6.  On a facts found basis, the limitation of function from 
pain, limited motion and interference with ambulation more 
nearly approximate moderately severe disability of the right 
foot.



CONCLUSIONS OF LAW

1.  The October 14, 1970 RO rating decision is final, and a 
valid claim of CUE therein has not been presented.  
38 U.S.C.A. §§ 310, 311, 353, 4005 (in effect in 
1970); 38 C.F.R. §§ 3.1(q), 3.103, 3.104, 3.105, 19.109, 
19.112, 19.113, 19.118, 19.120, 19.153 (1970); Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The criteria for an effective date, prior to August 28, 
1998, for a grant of service connection for a disability of 
the feet have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.160, 3.400 (2004).

3.  The criteria for an initial disability evaluation of 30 
percent for residuals of osteotomy and bunion removal of the 
left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5284 (2004). 

4.  The criteria for an initial disability evaluation of 20 
percent for residuals of osteotomy and bunion removal of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his initial application with VA in October 
1970 seeking service connection for disability of the feet 
based on aggravation as the result of surgery performed on 
his feet during military service.  The service medical 
records showed he had an elective admission in March 1970 for 
osteotomy for hallux valgus with bunions that reportedly had 
been worsening for several years.  

The report noted that he had developed postoperative 
infection that was treated.  He healed uneventfully, took 
several convalescence leaves, and was discharged in July 1970 
in satisfactory condition to be followed at the orthopedic 
service.  The final diagnoses were bilateral metatarsus 
varus, hallux valgus, and postoperative wound infections of 
both feet.  The clinical record cover sheet had in addition 
to the diagnoses "LD: Yes, EPTS, Service Aggravated" and 
that the veteran had a temporarily restricted duty.  

The separation medical examination in September 1970 noted 
bilateral bunionectomy and had the veteran's notation that 
his feet had not completely healed.  The claims file included 
a copy of the veteran's record of service (DD-214) showing 
his transfer to the Army Reserve Control Group upon 
separation.  

The October 14, 1970 rating decision shows the RO referred to 
the service medical records and noted they were incomplete, 
but that the record showed the veteran had remedial treatment 
for a preexisting condition that resulted in improvement.  
The rating board noted that he had completed his term of 
service and was transferred to the reserves upon separation.  
The RO concluded there was no basis for service connection 
for the bilateral metatarsus varus and hallux valgus with 
bunionectomy and osteotomy by incurrence or aggravation.  In 
October 1970 the RO issued notice to the veteran.

The next correspondence on file that referred to a disability 
of the feet was the veteran's VA Form 21-526 that the RO 
received on August 28, 1998.  He referred to private medical 
treatment several years earlier, and the RO obtained these 
records.  They began in the early 1990's, and included a 
November 1996 entry identified as a new complaint of 
continued left toe pain.  The report referred to the history 
of osteotomy for bunions during military service, and noted 
that he had increasing pain in the toe and continued 
difficulty with the foot.  The metatarsal joint of the left 
great toe was very stiff, the incision was described as well 
healed and alignment appeared acceptable.  Extension and 
flexion were significantly limited.  The right foot showed 
well-healed surgical scars, good range of motion of the great 
toe and no pain.  

The X-ray showed healed bunionectomy of both feet with good 
alignment, well maintained joint and significant arthritic 
change in the left foot that appeared to be hallux rigidus 
changes with osteophyte formation.  He also provided records 
of private treatment for hallux valgus of the right great toe 
in the early 1980's.

In connection with the claims for service connection the 
veteran testified at a RO hearing in March 2000 and a Board 
hearing in February 2001.  He submitted a private medical 
statement in May 2000 that reported he had hallux rigidus 
with degenerative arthritis of the metatarsophalangeal joint 
and needed fusion of the left great toe.

In March 2001 MRH (Initials), MD, reported that the veteran's 
medical record was reviewed and showed the surgery in 1970 
was apparently complicated by what appeared to be a deep 
staphylococcus osteomyelitis.  He currently had a deformed 
and painful left forefoot with clinical and radiographic 
evidence of severe post infection arthritis of the left 
hallux metatarsal phalangeal (MTP) joint.  Dr. MRH felt the 
current pain level was sufficiently severe that surgery was 
appropriate to "purely salvage a bad situation".  

In August 2002 a VA examiner noted the veteran's complaint of 
continued pain bilaterally at the MTP joint that gave him 
difficulty with ambulation and limited range of motion of the 
toes and hallux valgus bilaterally.  The examiner reported a 
40 degree hallux valgus angle on the left, 10 degrees of 
dorsiflexion and plantar flexion of the MTP joint, well 
healed incision approximately 5 cm on the medial aspect of 
the great toe.  Tenderness to palpation was greater on the 
left.  There was a 30-degree hallux valgus angle on the 
right, 10 degrees of dorsiflexion and plantar flexion, and 
well-healed incision as described on the left side.

The examiner's impressions were bilateral hallux valgus, 
status post osteotomy, bunion removal with post infectious 
arthritis especially on the left foot MTP joint, recurrent 
hallux valgus, significant loss of range of motion with 
associated pain bilaterally at the MTP joint.  The examiner 
stated the great majority of the current symptoms were due to 
arthritis in the MTP joints.

In September 2002 the RO granted service connection for 
residuals of osteotomy and bunionectomy of the left foot and 
the right foot.  The RO assigned a 10 percent evaluation for 
each foot under Diagnostic Code 5280, from August 28, 1998, 
the date a new claim for service connection was received. 

In February 2003 Dr. MRH reported that since the previous 
report the veteran had not had any open wounds or drainage in 
the left forefoot, but he reported pain from the mid arch 
outward along the first ray and discomfort underneath the 
lesser metatarsal heads.  The left hallux MP joint was 
extremely stiff and painful to any manipulation.  He also had 
plantar callosities beneath the lesser metatarsal heads and 
edge callus on the medial side of the hallux MP joint, but no 
sign of deep infection.  The right foot was described as 
similar in appearance although the callosities were not as 
thick.  The radiology showed arthritic changes in the hallux 
MP joint greater on the left.  The assessment was status post 
Mitchell bunionectomies complicated by osteomyelitis on the 
left side.  

In a separate statement dated in February 2003 Dr. MPH 
summarized that the veteran had been left with a severely 
arthritic left great toe joint that was very painful for him 
and X-ray confirmed this.  He felt the veteran was indeed 
disabled with respect to the feet because of the pain, 
deformity and prior problems.  He believed the veteran's 
standing and walking tolerance were so poor that he was 
unable to be upright for more than thirty minutes at a time 
and this would necessitate almost entirely sedentary 
employment.

An August 2002 VA x-ray of the feet was read as showing 
severe loss of joint spacing in the left first MTP joint, 
mild degenerative changes in the right first MTP joint, and 
what appeared to be evidence of chronic periostitis of the 
left foot.  A clinical evaluation late in 2002 noted 
bilateral hallux valgus, limited range of motion, and that he 
was very tender over the MTP joints of both feet.  Sensation 
to light touch was intact in all areas of the feet.  The 
impression included hallux valgus/chronic foot 
pain/peripheral neuropathy.  He was issued a cane for 
stability and referred on a fee basis for orthotic shoes.  

Bone scan findings obtained early in 2003 were read as 
consistent with trauma or degenerative arthritis of the left 
first MTP joint, mild osteoarthritis in the right ankle and 
no evidence of osteomyelitis.  A clinical record entry early 
in 2003 noted the veteran complained of burning in his feet, 
and that he was referred for appropriate shoes.  The 
impression included peripheral neuropathy.  

An April 2003 clinical record entry showed his problem list 
included hallux valgus and foot pain, and that he received 
shoe inserts but needed a metatarsal bar on the shoe.  In 
June 2003 he reported his feet were better with new shoes and 
that he was all right if he stayed off his feet.  The 
impressions included peripheral neuropathy.  Private 
prosthetic records from early 2003 show the veteran 
complained of general foot pain and burning and stinging in 
his feet.  

In February 2004 Dr. MPH reported that the veteran's current 
limitations were about 20 minutes of standing and walking 
once a day, and he avoided stairs all together.  He had to 
wear extra depth shoes with inserts.  Examination showed a 5-
degree total arch motion of the left hallux MTP joint, and 
about 15 degrees on the right.  There were broad diffuse 
calluses beneath both metatarsal head areas.  The toes were 
reasonably vascularized with hair growth, and there was no 
collapse of the longitudinal arch or hind foot.  He required 
a cane for ambulation.  The assessment was status post 
bunionectomies with osteomeylitis complications and chronic 
foot pain with metatarsalgia, cane dependent, and permanent 
basis requirement of extra-depth shoe and inserts.  He was 
deemed capable of only purely sedentary work. 

In March 2004 a VA examiner noted the veteran's complaints of 
pain and difficulty walking, his use of a cane and shoes with 
custom inserts that helped with the pain, although he was 
limited.  He showed an antalgic gait, and reported difficulty 
climbing stairs and walking up hill, down hill or squatting, 
and being unable to play sporting activities secondary to 
pain.  

On examination there was a transfer lesion identified 
bilaterally, restricted range of motion of the right MTP 
joint with dorsiflexion 10 degrees and plantar flexion 20 
degrees.  


There was significant pain throughout the entire range of 
motion as well as mid range pain.  He showed tenderness to 
palpation over the MTP joint, well-healed incisions, abnormal 
weight bearing with transfer on the second metatarsal head of 
both feet.  The range of motion for the left MTP joint was 
plantar flexion and dorsiflexion each 30 degrees with pain at 
5 degrees and no mid range pain.  He showed normal arch and 
architecture, and his gait was antalgic bilaterally.  The 
assessment was bilateral bunions with hallux rigidus more 
significant on the right.  The examiner thought the veteran's 
activities were additionally limited by pain and limited 
range of motion of the great toes. 


Criteria

CUE

Initially, the Board notes that the October 14, 1970 rating 
decision was not appealed and that the decision is final.  
38 U.S.C.A. § 4005 then in effect.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of clear and unmistakable error.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  Previous determinations which are 
final and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a), in accord 38 C.F.R. §§ 3.104 and 3.105, in effect 
on October 14, 1970.


VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law. See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. § 1110, 1153 (West 1991); in accord 
38 U.S.C.A. §§ 310, 353 in effect in 1970.

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; in accord 
38 U.S.C.A. § 311 in effect in 1970.

Direct service connection; wartime and peacetime. (a) 
General. The basic considerations relating to service 
connection are stated in Sec. 3.303. The criteria in this 
section apply only to disabilities which may have resulted 
from service in a period of war or service rendered on or 
after January 1, 1947.

(b) Presumption of soundness. The veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.

(1) History of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact. Other evidence will be 
considered as though such statement were not of record.  

(c) Development. The development of evidence in connection 
with claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination. In 
initially rating disability of record at the time of 
discharge, the records of the service department, including 
the reports of examination at enlistment and the clinical 
records during service, will ordinarily suffice. Rating of 
combat injuries or other conditions which obviously had their 
inception in service may be accomplished pending receipt of 
copy of the examination at enlistment and all other service 
records.

(d) Combat. Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.
38 U.S.C. 354(b))

(e) Prisoners of war. Where disability compensation is 
claimed by a former prisoner of war, omission of history or 
findings from clinical records made upon repatriation is not 
determinative of service connection, particularly if evidence 
of comrades in support of the incurrence of the disability 
during confinement is available. Special 
attention will be given to any disability first reported 
after discharge, especially if poorly defined and not 
obviously of intercurrent origin. The circumstances attendant 
upon the individual veteran's confinement and the duration 
thereof will be associated with pertinent medical principles 
in determining whether disability 
manifested subsequent to service is etiologically related to 
the prisoner of war experience.  38 C.F.R. § 3.304 (1970).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.


Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306 
(1970).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a); in 
accord 38 C.F.R. § 3.104(a) (1970).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1970).

The claimant will be notified of any decision affecting the 
payment of benefits or granting relief.  Notice will include 
the reason for the decision and the date it will be 
effectuated as well as the right to a hearing...The 
notification will also advise the claimant of his right to 
initiate an appeal by filing a Notice of Disagreement...the 
notice will advise him of the periods in which an appeal must 
be initiated and perfected.  38 C.F.R. § 3.103 (1970).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified shall 
become final if an appeal is not perfected as prescribed in 
Rule 18 (§ 19.118).  38 C.F.R. § 19.153 (1970).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1970).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302, in accord 38 C.F.R. § 19.118 
(1970).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  

While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  

For example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear. 38 C.F.R. §  20.201, in accord 38 C.F.R. § 19.113 
(1970)

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  

In that case, the Notice of Disagreement or Substantive 
Appeal must be filed with the Department of Veterans Affairs 
office which has assumed jurisdiction over the applicable 
records.  38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 
(1970).

The claimant and the representative, if any, will be informed 
of the right to initiate an appeal and the time within which 
to do so, the right to a personal hearing and the right to 
representation.  This information will be included in each 
notification of a determination of entitlement or 
nonentitlement to Veterans Administration benefits by the 
agency of original jurisdiction.  38 C.F.R. § 19.109 (1970).


Increased Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  





The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).


Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 10 percent evaluation may be assigned for moderate malunion 
or nonunion of tarsal, or metatarsal bones; 20 percent when 
moderately severe; and 30 percent when severe.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5283 (2004).

A 10 percent evaluation may be assigned for moderate foot 
injuries, 20 percent when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a; Diagnostic Code 5284 (2004).

The rating schedule provides a 10 rating for postoperative 
hallux valgus with resection of the metatarsal head, or where 
severe if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a; Diagnostic Code 5280.

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 
(2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

Effective Date Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii), (r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  38 C.F.R. § 3.157.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.




(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  

Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).



Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The CAVC has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable to the CUE determination in the present case.  

Regarding the initial rating for the disability of the feet 
or the effective date therefore absent CUE, the Board is 
satisfied that all necessary development pertaining to the 
issues has been properly undertaken.  The Board is confident 
in this assessment because the evidence as presently 
constituted is sufficient in establishing a substantial grant 
of the benefit sought or turns on the application of law 
rather than facts, specifically regarding an earlier 
effective date for service connection.  

The record shows that the RO issued a comprehensive VCAA 
notice letter before it decided the claim for service 
connection.  The veteran appealed the initial determination 
of the effective date and the assigned disability rating from 
the September 2002 RO rating decision.  In such circumstances 
the VA General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA has completed the essential development and procedural 
steps outlined in the VA General Counsel's precedent opinion.  
Therefore there is no further assistance required on VA's 
part to insure an informed decision.  As discussed below, the 
record does allow for a grant of the benefit sought.


Earlier Effective Date 

A final decision disallowing a claim may be revised based 
upon a showing of CUE in a prior decision by the Secretary or 
the Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or 
reopened based upon submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  The veteran seeks an 
effective date for service connection in 1970 rather than 
August 1998.

In essence, the appellant argues that the RO in 1970 
committed CUE when it failed to grant service connection in 
accord with applicable law for a disability of the feet 
having had before it service medical records that indicated 
the preexisting disability was aggravated in service. 

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  




For example, changed diagnosis, failure to fulfill the duty 
to assist and a disagreement as to how the facts were weighed 
or evaluated are not examples of CUE.  Nor does CUE include 
the otherwise correct application of a statute or regulation 
where, subsequent to the RO decision, there has been a change 
in the interpretation of the statute or regulation.  "It must 
be remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

There is no argument that the veteran did not receive notice 
of the determination and appeal rights as provided in the 
regulations in effect at that time.  The RO issued a letter 
in October 1970 that provided the essential elements of 
notice as contemplated in the regulations then in effect.  

The notice letter explained that a written notice of 
disagreement was necessary to begin the appeal process.  That 
element not having been completed, the 1970 decision became 
final.  There were no formal "reasons and bases" 
requirement placed on the RO at the initial notice stage or 
elsewhere in the extant regulatory framework.  

Moreover, when reviewing a claim of CUE in a pre-1990 RO 
decision-before that date the ROs were not required to set 
forth in detail the factual bases for decisions-the Board 
must necessarily examine the evidence of record, assume that 
the RO was aware of and duly considered extant law, and form 
a conclusion as to whether the RO decision was supportable in 
light of that evidence and law.  

In doing so, the Board can, indeed it must, analyze the 
evidence that was before the RO at the time of the rating 
decision.  Such a procedure does not represent a new reason 
for the earlier rating decision; rather, it is a procedure 
necessary to determine whether the earlier decision has 
evidentiary support.  See Hauck v. Nicholson, No. 04-7067 
(Fed. Cir. March 2, 2005)

The Board finds that the record does not disclose any basis 
for applying equitable tolling principles that would be an 
alternative basis to render the October 14, 1970 rating 
decision nonfinal. Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  Nor 
does the Board need to discuss equitable tolling which is 
another potential means of obtaining such review as discussed 
in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), as the 
facts do not warrant its application.  See also Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), overruling 
Hayre v. West, 188 F.3d 1327 (Fed.Cir. 1999).  

The correct facts of record as they were known at the time of 
the RO's October 14, 1970 decision revealed that during 
active duty the veteran manifested symptoms of preexisting 
bilateral hallux valgus.  The record showed he recovered from 
elective surgery, and he was found to have bilateral 
bunionecetomy on the separation examination.  

The information from the service medical records was reviewed 
with the history and assessment of his feet without a VA 
examination, and this evidence collectively provided the 
basis for the RO determination.  The RO reviewed the service 
medical records and determined in essence that they did not 
support a conclusion that the preexisting disability was 
aggravated.  There was no other evidence referred to in the 
initial VA benefit application.   

The rationale for the October 14, 1970, RO decision has been 
reported previously.  Clearly, the decision had support in 
the evidence then of record.  The military history and VA 
record were reviewed by the RO.  There was indication from 
the hospital report that the veteran sustained a wound 
infection, but ultimately this was not shown to be of any 
clinical significance.  Moreover the rating board noted the 
veteran was not released from any further military obligation 
at military separation.

The veteran's arguments requiring some discussion of the 
legal standard for VA adjudication of claims that turn on the 
presumption of soundness appears in Gahman v. West, 13 Vet. 
App. 148 (1999); Vanerson v. West, 12 Vet. App. 254 (1999) 
and Miller v. West, 11 Vet. App. 345 (1998).  The applicable 
law and regulations in effect in 1970 as then interpreted 
provided that VA must demonstrate through clear and 
unmistakable evidence that the veteran had a preexisting 
disability of the feet to rebut the presumption of soundness 
to which he is entitled.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  

Such evidence is undebatable evidence, that is, evidence that 
cannot be misinterpreted or misunderstood.  The determination 
requires that all evidence of record be considered.  
Vanerson, 12 Vet. App. at 258-59, 261.  It is well 
established that recorded history from a claimant relied on 
by a medical board without contemporaneous clinical evidence, 
mention of a diagnosis or examination is not clear and 
unmistakable evidence to rebut the presumption of soundness.  
Gahman, 13 Vet. App. at 150-51; Miller, 11 Vet. App. at 348.  
The RO here appears to have relied on the medical evidence 
recorded during hospitalization in 1970 since there was no 
entry examination of record, and reasonably interpreted it as 
establishing the presence of a bilateral foot disability 
before service based upon what the military physicians 
recorded.  

In essence there was probative evidence in the 
contemporaneous record against the claim that the veteran was 
orthopedically sound when he entered service and no 
undebatable evidence of worsened disability of the feet 
linked to service.  See, for example, Gahman, 13 Vet. App. at 
151; Vanerson, 12 Vet. App. at 261-62 and Miller, 11 Vet. 
App. at 348.

The basis for the RO determination regarding aggravation had 
support from the record.  The RO could have reasonably 
concluded there was no aggravation under the applicable VA 
standard in view of the medical evidence in service, no 
record of treatment after service, and the report on the 
separation examination that did not record any findings for 
either foot beyond merely noting bilateral bunionectomy.  

Thus, the RO presumably based this conclusion in favor of 
preexisting disability that was not aggravated on a review of 
the entire, albeit incomplete, record.  The RO's judgment 
cannot be reasonably viewed as establishing an undebatable 
error.  

The Board finds that the record did not provide undebatable 
evidence that a disability of the feet disability was 
aggravated or permanently worsened in service when all the 
evidence is considered.  Nor did it undebatably establish 
such disability was incurred in service or linked to an 
injury in service.  See McManaway v. West, 13 Vet. App. 60, 
66 (1999); Maxon v. West, 12 Vet. App. 453, 459-60 (1999).  

CUE requires a high standard of proof and the record did not 
compel a favorable determination without establishing an 
increase in disability or that a disability of the feet was 
incurred initially in service.  The record was not 
undebatable on this point.

Clearly, the applicable law and regulations extant at the 
time of the 1970 RO decision were correctly applied and it 
has not otherwise been shown.  The facts as they were known 
at the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked, or 
that such evidence was brought to the RO's attention, but not 
obtained.  

In summary, the facts as they were known to the RO in October 
1970 lack evidence of an error, such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Further, the 
Board must advise the appellant that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not rise to the level of CUE as that term has come to be 
defined.  

The essence of the argument for CUE that is based in weight 
that was accorded various medical findings is essentially 
grounded in factual interpretation.  Overall, the Board finds 
that the criteria for CUE existing in the prior final RO 
decision of October 14, 1970 have not been met.  Disagreement 
with the way the evidence was evaluated is not a claim of 
CUE.  

Therefore, the Board must find that the rating decision of 
October 14, 1970 at issue, was in accord with acceptable 
rating judgment.  Clearly, it was not shown that the evidence 
compelled service connection as claimed.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). 

The weight and probative value given to a particular 
examination report or treatment record involves judgment.  
Accordingly, the Board finds that the rating decision in 
question did not contain error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result regarding the claim of service connection for a 
bilateral foot disability would have been manifestly 
different but for the error.  See also Baldwin v. West, 13 
Vet. App. 1 (1999). 

Accordingly, the claim is dismissed rather than denied. See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  See also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003) holding that in asserting CUE, where the 
claimant fails simply in the pleading rather than on the 
merits, the appropriate decision is to dismiss the claim 
without prejudice to refilling rather than to deny.  

The Board is obligated to review the record to determine if 
the veteran meets criteria for an earlier effective date for 
service connection on a basis other than CUE.  The law and 
regulations governing the appropriate effective date for 
service connection are set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400, and provide generally that the effective 
date for disability compensation based on service connection 
shall be the later of the date of claim or the date 
entitlement arose.  

The RO correctly selected the August 28, 1998, effective 
date.  The record shows no specific claim for service 
connection communicated to the RO formally after the October 
14, 1970 rating decision until August 28, 1998, when 
correspondence referenced an intention to claim service 
connection for the disability of the feet.  There is simply 
no pertinent communication earlier in the claims folder to 
establish a prior formal claim, and it is not contended 
otherwise.  


The effective date shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of claim.  The implementing regulation 38 C.F.R. § 
3.400(q)(ii), (r) provides that the effective date after 
final disallowance shall be date of receipt of claim, or date 
entitlement arose, whichever is later.

It is provided under 38 C.F.R. § 3.155(a) that an informal 
claim may, in some circumstances, be considered to be the 
date of a claim.  Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992); 38 C.F.R. § 3.1(p).  

It was not contended that there existed VA evidence within a 
year prior to the application received on August 28, 1998, 
that could establish an informal claim based upon 
constructive receipt.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  See also VAOPGCPREC 12-95 ("However, it 
should be borne in mind that such records may themselves 
constitute informal claims, which can have implications for 
the effective dates of resulting awards.")  

The private evidence dealt with treatment several years 
earlier and it was received after the August 28, 1998 
application date.  Thus it could not establish an earlier 
date since the regulation clearly attaches the date of 
receipt as the pertinent date. 

Therefore, the appropriate effective date for service 
connection is August 28, 1998, and compensation was properly 
paid from the following month.  38 U.S.C.A. § 5111(a)(d); 
38 C.F.R. § 3.157(b)(2).  

There is simply no dispute as to the facts surrounding 
application filed in August 1998.  The claim for an earlier 
effective date had been grounded solely on the claim of CUE 
which has been dismissed.  

The application of law rather than any factual determination 
is dispositive in this claim for an earlier effective date, 
other than on the basis of CUE.


Increased Initial Ratings

Following the point at which it is determined that the all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v., Gober, 125 F. 3d 1477, 1482 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown. 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.") (citations omitted)).  The veteran 
seeks an initial increased evaluation for the disability of 
both feet and he has presented argument in writing and 
hearing testimony.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case the veteran is 
presumed to be seeking the maximum benefit allowed by law or 
regulations.  Further, "staged ratings" which are separate 
percentage evaluations for separate periods may be assigned 
on a facts found basis.  

The period under consideration allows for the application of 
various rating schemes for the feet as reflected in the March 
2003 statement of the case.  The criteria for hallux valgus 
are limited as reflected in the available ratings.  However, 
the rating scheme under Diagnostic Code 5284 that the RO also 
considered, would clearly include a variety of characteristic 
manifestations that are arguably more reflective of the 
objective manifestations of the disability of both feet.  See 
38 C.F.R. §§ 4.14, 4.21.  The RO was correct in considering 
an alternative rating under Diagnostic Code 5284 for the 
postoperative disability that was not clearly provided for in 
the rating scheme for hallux valgus.  

Here, on a facts found basis, the Board concludes that for 
the entire period the veteran should receive a 30 percent 
schedular evaluation for the left foot and a 20 percent 
evaluation for the right foot in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  Further, in 
evaluating the evidence and assigning relative probative 
weight, the Board has applied the benefit of the doubt rule 
liberally, as intended.  See 38 C.F.R. §§ 3.102, 3.103(a).  

In the present case, the left foot has been more prominent in 
the evaluation reports overall, with Dr. MPH providing a 
detailed description of the feet and functional limitations.  
VA examiners have essentially provided a consistent picture 
so that together these reports, which are not in conflict, 
provide a record for an informed decision.  Clearly there are 
arthritic changes associated with the service-connected 
disability that is primarily, though not exclusively, a 
disability of the great toes.  

There is markedly limited motion on the left side, difficulty 
in ambulation that requires a cane for assistance and 
prevents any extended ambulating.  The veteran also has 
callosities of the feet that reasonably appear from Dr. MPH's 
report to be a manifestation of the ambulating difficulty.  
The VA examiner in 2004 also noted transfer lesions and 
tenderness involving more than the great toe that have not 
been dissociated from the service-connected disability.  

Accordingly, on a facts found basis there is a proper basis 
for the assignment of an initial 30 percent rating for the 
left foot for arthritis based on markedly limited painful 
motion, and limited function on account of the foot pain and 
ancillary finding of transfer lesions and callosities for the 
entire initial rating period.  

Turning to the right foot, the picture that emerges from the 
several examination reports is one of an appreciable 
disability that overall has not been as severe as the left 
foot.  Indeed, Dr. MPH focuses mainly on the left foot and 
the objective findings such as callus formation and 
limitation of motion have been notably less on the right 
foot.  Of course there seems to be more than a moderate 
disability present since the right foot manifestations are 
similar to those of the left foot, and clearly the pain and 
limitation of motion impact the veteran's ability to 
ambulate.  He must wear orthotic shows on both feet.  
Overall, the Board believes the right foot should be 
compensated with a 20 percent evaluation that contemplates a 
moderately severe disability of the foot.

In considering a rating based on pain, the Board has taken 
into account the decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), wherein the CAVC held that when there is an 
allegation of functional loss due to pain, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be taken into account.  The 
CAVC noted that under § 4.40, "[w]eakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

Thus, on a facts found basis the Board assigns a 30 percent 
evaluation for the left foot, and a 20 percent evaluation for 
the right foot or the entire period as the record does not 
warrant a staged rating for any portion of the appeal period.  

The examiners have identified a consistent disability picture 
with the left foot overall the more severely disabled, and in 
so doing have described specific manifestations that reflect 
increased impairment which the Board has recognized in the 
respective ratings.  


ORDER

Entitlement to an initial increased evaluation of 30 percent 
for residuals of osteotomy and bunion removal of the left 
foot is granted, subject to the regulations governing the 
payment of monetary awards.  

Entitlement to an initial increased evaluation of 20 percent 
for residuals of osteotomy and bunion removal of the right 
foot is granted, subject to the regulations governing the 
payment of monetary awards.  

A valid claim for CUE in the October 14, 1970 RO decision not 
having been presented, the claim is dismissed.

Entitlement to an effective date, prior to August 28, 1998 
for a grant of service connection for disability of the feet 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal seeking a TDIU.

In this case, the record provides two bases for remanding the 
claim for a TDIU.  First, at the Board hearing the veteran 
stated he recently was awarded Social security Administration 
(SSA) disability benefits in part on account of his feet.  It 
is well established that such records are relevant in a TDIU 
determination (citations omitted).  In addition, the veteran 
filed a claim to establish service connection for depression 
as secondary to his disability of the feet.  The RO received 
this inextricably intertwined claim in November 2003, and as 
yet it has not received initial consideration.  The record 
did not reveal any VCAA related correspondence to the veteran 
regarding this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the SSA 
and request that it provide the complete 
record for the veteran's favorable 
disability determination in 2004.

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim for secondary service connection 
for depression and inform him whether he 
or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  
Such notice should advise the veteran of 
the need to submit all pertinent evidence 
in his possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In connection with the notice described 
above the VBA AMC should request that the 
veteran identify all previously 
unidentified healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for depression.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  



Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the intertwined claim for 
secondary service connection for 
depression and readjudicate the claim of 
entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  


No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


